We granted certiorari in this case to resolve a challenge to the temporary suspension of entry of aliens and refugees under Section 2(c) and Section 6 of Executive Order No. 13,780. Because those provisions of the Order have "expired by [their] own terms." the appeal no longer presents a "live case or controversy." Burke v. Barnes, 479 U.S. 361, 363, 107 S.Ct. 734, 93 L.Ed.2d 732 (1987). Following our established practice in such cases, the judgment is therefore vacated, and the case is remanded to the United States Court of Appeals for the Ninth Circuit with instructions to dismiss as moot the challenge to Executive Order No. 13,780. United States v. Munsingwear, Inc. 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950). We express no view on the merits.Justice SOTOMAYOR dissents from the order vacating the judgment below and would dismiss the writ of certiorari as improvidently granted.